 



Exhibit 10.2
April 1, 2007
ENZON PHARMACEUTICALS, INC.
2007 Outside Director Compensation Plan
Annual Retainers:
On an annual basis, outside directors will receive:

  •   a cash retainer of $25,000;     •   an additional cash retainer of $18,000
for service as chair of the Audit and Finance Committee;     •   an additional
cash retainer of $8,000 for service as chair of the Compensation Committee;    
•   an additional cash retainer of $5,000 for service as chair of any other
committee of the board;     •   an additional cash retainer of $8,000 for
service as a member of the Audit and Finance Committee; and     •   an
additional cash retainer of $4,000 for service as a member of any other
committee of the board.

The cash elements above are to be paid quarterly at the end of each quarter,
beginning with the second quarter of calendar 2007.
Meeting Fees:
For each meeting attended, outside directors will receive:

  •   a meeting attendance fee of $1,500 cash for each meeting of the full board
attended in-person;     •   a meeting attendance fee of $1,000 cash for each
meeting of the full board attended by telephone;     •   a meeting attendance
fee of $1,000 cash for each meeting of a committee attended, either in-person or
by telephone.

Annual Equity Grants:
On an annual basis, outside directors will receive:

  •   a grant of stock options on the first trading day of the calendar year
with a value of $75,000 (the “Annual Option Grant”). The number of options in
the Annual Option Grant will be based on a Black-Scholes value and will be at an
exercise price equal

 



--------------------------------------------------------------------------------



 



April 1, 2007

      to the closing price of our Common Stock on the Nasdaq Global Market on
the date of grant. The Annual Option Grant vests in one tranche on the first
anniversary of the date of grant if the recipient director remains on our board
on that date. Once vested, options granted pursuant to the Annual Option Grant
expire on the 10th anniversary of the date of grant; and

  •   a grant of restricted stock units on the first trading day after June 30
of each calendar year with a value of $75,000 (the “Annual Restricted Stock
Grant”). The number of shares issued in the Annual Restricted Stock Grant will
be equal to $75,000 divided by the closing price of our Common Stock on the
Nasdaq Global Market on the date of grant. The shares covered by the Annual
Restricted Stock Grant vest in three equal tranches on each of the first three
anniversaries of the date of grant if the recipient director remains on our
board on each such date.

These grants are made under the 2001 Incentive Stock Plan.
Welcome Grant:

  •   Upon being initially elected to the board, a new elected director will
receive a “welcome grant” of stock options with a Black-Scholes value of $75,000
(the exercise price of which will be equal to the closing price of our Common
Stock on the Nasdaq Global Market on the date of grant) and a grant of
restricted stock units with a value of $75,000 (the number of shares covered by
such grant being equal to $75,000 divided by the closing price of our Common
Stock on the Nasdaq Global Market on the date of grant). The options and
restricted stock units included in the Welcome Grant vest in three equal
tranches on each of the first three anniversaries of the date of grant, if the
recipient director remains on the Board on each such date.

Non-Executive Chairperson:

  •   If the Chairperson of the Board is a non-executive of the Company, such
Non-Executive Chairperson of the Board receives double the Annual Equity Grants,
as well as double the amounts in the “Welcome Grant”.

 